— Appeal from an amended order of Surrogate’s Court, Monroe County (Calvaruso, S.), entered February 3, 2003, which, inter alia, denied the claims of respondents against the estate for room, board and other services provided to decedent.
It is hereby ordered that the amended order so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in decision at Surrogate’s Court, Monroe County, Calvaruso, S. Present—Green, J.P., Hurlbutt, Scudder, Kehoe and Hayes, JJ.